In a proceeding under article 78 of the Civil Practice Act brought by the District Attorney of Queens County, the application was granted and an order was made prohibiting the appellant, a Magistrate of the City of New York, from making an order remitting the forfeiture of cash bail deposited in *895the Magistrate’s Court. Decision was made on the ground that section 597 of the Code of Criminal Procedure does not authorize a magistrate of the city of New York to remit such a forfeiture. Order reversed on the law, without costs, and the application denied, without costs. The facts are affirmed. In our opinion section 597 empowers the Magistrate’s Court of the City of New York to make the remission. Giving heed to the history of the legislation, including the original enactment of the section and the subsequent legislative inclusion of additional counties to embrace the City of New York, it would seem that the legislative intent was to authorize in every county in the State the court directing the forfeiture to make a remission thereof. It would seem that the intention was to give such power also to the County Court in every county, but inasmuch as there was no such court in New York County, the power was given to the Supreme Court. Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur. [204 Misc. 835.]
Anna Keenan, as Administratrix of the Estate of Walter Keenan, Deceased, Respondent, v. Harold Sheehan et al., Appellants.